Title: Thomas Jefferson to Louis Marie Turreau, 6 August 1809
From: Jefferson, Thomas
To: Turreau, Louis Marie


           Monticello Aug. 6. 09.
           Th: Jefferson presents his friendly salutations to General Turreau, and incloses a letter which came to him under cover from M. de. la Cepede. he is happy in the occasion it furnishes him of assuring General Turreau of his great esteem & respect, and his regret that the distance and infrequency of the posts from this place, will have produced several days delay in the reciept of this.
        